DETAILED ACTION
This Office action is in response to the amendment filed on October 21, 2021.
Claims 1-18, 23, and 24 are pending.
Claims 1, 2, 5-10, 13, 23, and 24 have been amended.
Claims 19-22 have been canceled.
Claims 1-18, 23, and 24 are allowed and will be renumbered as 1-20 in the patent.
The objection to the specification is withdrawn in view of Applicant’s amendments to the specification.
The objections to Claims 1-18, 23, and 24 are withdrawn in view of Applicant’s amendments to the claims or Examiner’s amendments to the claims.
The nonstatutory obviousness-type double patenting rejections of Claims 1-18, 23, and 24 as being unpatentable over Claims 1-17, 22, and 23 of U.S. Patent No. 10,606,582 (hereinafter “‘582”) are withdrawn in view of Applicant’s submission of a terminal disclaimer and approval thereof.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on October 21, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent  has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 10/21/2021), please amend Claims 1, 2, 5-10, 13, 23, and 24 as follows:

1. (Currently Amended) A method comprising:
receiving, by a server computer from a development system, a first application binary executable for an application;
receiving, by the server computer from the development system, a dataset specifying mobile services to be added to the application, wherein the dataset is selected by a user of the development system;
dynamically and automatically generating a software adapter for adapting one or more plugin software components to the first application binary executable for the application;
for the application with binary code for the software adaptor and the one or more plugin software components; and
transmitting, by the server computer to the development system, the second application binary executable for the application.

2. (Currently Amended) The method of claim 1, wherein dynamically and automatically generating the software adapter[[,]] further comprises:
using a position independent dependency and priority scheme to establish priorities and dependencies between different, fully compiled, and linked plugin software components for implementing the user-selected mobile services.

3. (Previously Presented) The method of claim 1, wherein dynamically and automatically generating the software adapter according to the user-selected dataset further comprises:
generating a first time binary code that is executed first whenever the application is launched; and
merging the first time binary code with the binary code for the software adaptor and the one or more plugin software components.

4. (Previously Presented) The method of claim 3, wherein generating the first time binary code comprises:

dynamically generating façade supportive code based on the activities; and
generating the first time binary code using the façade supportive code.

5. (Currently Amended) The method of claim 4, wherein dynamically generating the façade supportive code based on the activities further comprises:
automatically generating façade static constructors and [[the]] dynamic façade runtime code; and
adding the façade static constructors and the dynamic façade runtime code to the first time binary code.

6. (Currently Amended) The method of claim 2, wherein using the position independent dependency and priority scheme to establish priorities and dependencies further comprises:
establishing an ordered list of the one or more plugin software components, an ordered list of functions within the one or more plugin software components, and a priority for linking and initializing the one or more plugin software components.

7. (Currently Amended) The method of claim 6, wherein establishing the ordered list of the one or more plugin software components further comprises:
establishing an order in which a function call is handled by the one or more plugin software components.

one or more plugin software components further comprises:
using a hook with import marking and a call depth parameter to establish the order in which the function call is handled by the one or more plugin software components.

9. (Currently Amended) The method of claim 7, wherein intercommunication between the one or more plugin software components is event driven where each of the one or more plugin software components registers a handler for every event, every plugin can send any event, and when an event is sent, all of the event handlers are called.

10. (Currently Amended) The method of claim 1, wherein dynamically and automatically generating the software adapter according to the user-selected dataset further comprises:
determining that duplicate symbols are used by two or more plugin software components;
adding prefixes to all imports and exports of the two or more plugin software components to remove the duplicate symbols; and
renaming invocations of the two or more plugin software components and import tables that are associated with the two or more plugin software components.

11. (Previously Presented) The method of claim 1, wherein generating the second application binary executable for the application further comprises:
adjusting the second application binary executable to be compliant with one or more information-processing standards.


adjusting the second application binary executable so that the second application binary executable can run on a particular hardware architecture with a particular binary format.

13. (Currently Amended) The method of claim 1, further comprising:
automatically renaming classes and reordering resource identifiers used by the one or more plugin software components to resolve conflicts between the one or more plugin software components and the second application binary executable.

14. (Previously Presented) The method of claim 1, wherein generating the second application binary executable for the application further comprises:
including a user-selected policy into the second application binary executable.

15. (Previously Presented) The method of claim 1, wherein one or more hooks are included in the second application binary executable for at least one of tracking, intercepting, or handling life cycle events for the application.

16. (Previously Presented) The method of claim 1, further comprising:
automatically overloading classes and methods used by the one or more plugin software components.

17. (Previously Presented) The method of claim 3, further comprising:


18. (Previously Presented) The method of claim 1, wherein the one or more plugin software components are software development kits (SDKs).

19-22. (Canceled)

23. (Currently Amended) A system comprising:
one or more processors; and
a memory configured to store instructions that when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving, by a server computer from a development system, a first application binary executable for an application;
receiving, by the server computer from the development system, a dataset specifying mobile services to be added to the application, wherein the dataset is selected by a user of the development system;
dynamically and automatically generating a software adapter for adapting one or more plugin software components to the first application binary executable for the application;
generating, by the server computer and without access to source code for the first application binary executable for the application, a second application binary executable for the application with binary code for the software adaptor and the one or more plugin software components; and
transmitting, by the server computer to the development system, the second application binary executable for the application.

24. (Currently Amended) A non-transitory computer readable storage medium configured to store instructions that when executed by one or more processors, cause the one or more processors to perform operations comprising:
receiving, by a server computer from a development system, a first application binary executable for an application;
receiving, by the server computer from the development system, a dataset specifying mobile services to be added to the application, wherein the dataset is selected by a user of the development system;
dynamically and automatically generating a software adapter for adapting one or more plugin software components to the first application binary executable for the application;
generating, by the server computer and without access to source code for the first application binary executable for the application, a second application binary executable for the application, wherein generating the second application binary executable for the application includes merging the first application binary executable for the application with binary code for the software adaptor and the one or more plugin software components; and


-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “dynamically and automatically generating a software adapter for adapting one or more plugin software components to the first application binary executable for the application; generating, by the server computer and without access to source code for the first application binary executable for the application, a second application binary executable for the application, wherein generating the second application binary executable for the application includes merging the first application binary executable for the application with binary code for the software adaptor and the one or more plugin software components” as recited in independent Claims 1, 23, and 24.
The closest cited prior art, the combination of US 2014/0366015 (hereinafter “Dobson”) and US 2017/0097740 (hereinafter “Kimber”), teaches combining multiple applications into a single binary file while maintaining per process sandboxing. However, the combination of Dobson and Kimber fails to teach “dynamically and automatically generating a software adapter for adapting one or more plugin software components to the first application binary executable for the application; generating, by the server computer and without access to source code for the first application binary executable for the application, a second application binary executable for .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/Qing Chen/
Primary Examiner, Art Unit 2191